JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-01011-CV

                              HOPE THERAPY, Appellant

                                            V.

ST. ANTHONY’S HOSPITAL A/K/A LTHM HOUSTON-OPERATION, LLC D/B/A
  ST. ANTHONY’S HOSPITAL, INDIVIDUALLY, AS WELL AS JOINTLY AND
      SEVERALLY; AND JASON LEDAY A/K/A JASON DAMON LEDAY,
   INDIVIDUALLY AS WELL AS JOINTLY AND SEVERALLY; AND DERIC
  OUTLEY A/K/A DERIC DEMOND OUTLEY, INDIVIDUALLY, AS WELL AS
    JOINTLY AND SEVERALLY, AND VICTORIA MAE BABINEAUX A/K/A
VICTORIA SHANEQUIA BABINEAUX, INDIVIDUALLY, AS WELL AS JOINTLY
                    AND SEVERALLY, Appellees

   Appeal from the 269th District Court of Harris County. (Tr. Ct. No. 2012-74149).

       This case is an appeal from the final judgment signed by the trial court on
December 2, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Hope Therapy, pay all appellate costs.

       The Court orders that this decision be certified below for observance.
Judgment rendered November 17, 2015.

Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Brown.